AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                     for the_                             EASTERN DISTRICT OF WASHINGTON

                                                        Eastern District of Washington
                                                                                                           Aug 22, 2019
              JAMES ANTHONY WILLIAMS,
                                                                                                               SEAN F. MCAVOY, CLERK

                                                                       )
                             Plaintiff                                 )
                                v.                                     )      Civil Action No. 4:19-CV-5027-SAB
  STEPHEN SINCLAIR, KARIE RAINER, BRUCE C.                             )
      GAGE, GARY PERCE, TIM THRASHER,                                  )
      SUPERINTENDENT HOLBROOK, et al.,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                       recover from the
defendant (name)                                                                                                the amount of
                                                                            dollars ($             ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of           % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED for non-payment of the filing fee as required by 28 U.S.C. § 1914.
’




This action was (check one):
’ tried by a jury with Judge                                                                        presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Stanley A. Bastian




Date: August 22, 2019                                                       CLERK OF COURT

                                                                             SEAN F. McAVOY




                                                                             SEAN F. McAVOY
